Title: Abigail Adams to John Adams, 11 February 1784
From: Adams, Abigail
To: Adams, John




Febry. 11th. 1784


Two days only are wanting to campleat six years since my dearest Friend first crost the Atlantick. But three months of the Six Years have been Spent in America. The airy delusive phantom Hope, how has she eluded my prospects. And my expectations of your return from month to month, have vanished “like the baseless Fabrick of a vision.”
You invite me to you, you call me to follow you, the most earnest wish of my soul is to be with you—but you can scarcly form an Idea of the conflict of my mind. It appears to me such an enterprize, the ocean so formidable, the quitting my habitation and my Country, leaving my Children, my Friends, with the Idea that prehaps I may never see them again, without my Husband to console and comfort me under these apprehensions—indeed my dear Friend there are hours when I feel unequal to the trial. But on the other hand I console myself with the Idea of being joyfully and tenderly received by the best of Husbands and Friends, and of meeting a dear and long absent Son. But the difference is; my fears, and anxieties, are present; my hopes, and expectations, distant.
But avaunt ye Idle Specters, the desires and requests of my Friend are a Law to me. I will sacrifice my present feelings and hope for a blessing in persuit of my duty.
I have already arranged all my family affairs in such a way that I hope nothing will suffer by my absence. I have determined to put into this House my Pheby, to whom my Father gave freedom, by his Will, and the income of a hundred a year during her Life. The Children furnished her to house keeping, and she has ever since lived by herself, untill a fortnight ago, she took unto her self a Husband in the person of Mr. Abdee whom you know. As there was no setled minister in Weymouth I gave them the liberty of celebrating their nuptials here, which they did much to their satisfaction.
I proposed to her taking care of this House and furniture in my absence. The trust is very flattering to her, and both her Husband and She Seem pleased with it. I have no doubt of their care and faithfullness, and prefer them to any other family. The Farm I continue to let to our old tennant, as no one thinks I shall supply myself better.
I am lucky too in being able to supply myself with an honest faithfull Man Servant. I do not know but you may recollect him, John Brisler, who was brought up in the family of Genll. Palmer, has since lived with Col. Quincy and is recommended by both families as a virtuous Steady frugal fellow, with a mind much above the vulgar, very handy and attentive. For a maid servant I hope to have a Sister of his, who formerly lived with Mrs. Trott, who gives her a good character. It gave me some pain to refuse the offerd service of an old servant who had lived 7 years with me, and who was married from here, as I wrote you some time ago. Both she and her Husband solicited to go, but I could not think it convenient as Babies might be very inconvenient at Sea, tho they offerd to leave it at Nurse if I would consent to their going, but tho I felt gratified at their regard for me I could not think it would answer. On many accounts a Brother and sister are to be prefered. This far have I proceeded but I know not yet what Ship, or what month or what port I shall embark for, I rather think for England.
I wrote you largely by Capt. Love, who saild for England 3 weeks ago. By him I mentiond a set of Bills which I expected to draw in favour of Uncle Smith for 200 dollors. He did not send me the Bills untill yesterday. Instead of 60 pounds Lawfull, he requested me to sign a Bill for 60 Sterling, as that was just the sum he wanted, and that it would oblige him. I have accordingly drawn for that; as I supposed it would not make any great odds with you; whether I drew now; or a month hence, as I suppose I shall have occasion before I embark. You will be so kind as to honour the Bill.
I have not heard from you since Mr. Robbins arrived. I long to hear how your Health is. Heaven preserve and perfect it. Col. Quincy lies very dangerously ill of the same disorder which proved fatal to my dear and honourd parent. The dr is apprehensive that it will put a period to his life in a few days.
Your Honourd Mother is as well as usual. The thoughts of my going away is a great Grief to her, but I shall leave her with a particular request to my sister Cranch, to pay the same attention to her during her Life, which I have done, and to supply my place to her in sickness and Health.
However kind sons may be disposed to be, they cannot be daughters to a Mother. I hope I shall not leave any thing undone which I ought to do. I would endeavour in the discharge of my duty towards her, to merit from her the same testimony which my own parent gave me, that I was a good kind considerate child as ever a parent had. However undeserving I may have been of this testimony, it is a dear and valuable Legacy to me and will I hope pruve a stimulous to me, to endeavour after those virtues which the affection and partiality of a parent asscribed to me.
Our sons are well. I hope your young companion is so too. If I should not now be able to write to him, please to tell him I am not unmindfull of him.
I have been to day to spend a few Hours with our good Uncle Quincy, who keeps much confined a winters and says he misses my two Boys almost as much as I do; for they were very fond of visiting him, and used to go as often as once a week when they lived at home.

There is nothing stiring in the political world. The Cincinati makes a Bustle, and will I think be crushed in its Birth.—Adieu my dearest Friend. Yours most affectionately
A.A

